Pettit, President.—
Though the cases do not entirely agree, yet the true principle to be extracted from them, is that where more persons are named as defendants than the proper number, a nolle prosequi may be entered as to some, where no possible injury can be done to any of the defendants by it—as where no question of contribution is involved. But where such a question is involved, the plaintiff will be nonsuited on the trial. A nolle prosequi may be entered as to married women, or bankrupts, there being a personal incapacity, and no ground for a question of contribution. See Moss v. Ingham, 1 Wilson 89. The principle applies in this case.
Leave given.